— Appeal from a judgment of the County Court of Schoharie County (Bartlett, III, J.), rendered December 18, 2002, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
Defendant pleaded guilty to forgery in the second degree and waived his right to appeal. He was sentenced in accordance with the plea agreement to a prison term of U/s to 4 years and ordered to pay restitution. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.